      Case 2:20-cv-00196-TOR     ECF No. 17   filed 07/10/20   PageID.101 Page 1 of 2




 1

 2

 3

 4                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 5

 6    STEVEN GUY WELTY,
                                                 NO: 2:20-CV-0196-TOR
 7                             Plaintiff,
                                                 ORDER DISMISSING COMPLAINT
 8         v.                                    WITHOUT PREJUDICE AND
                                                 DIRECTING THAT COLLECTION
 9    DR. DEBRA TONHOFER, AIRWAY                 OF THE FILING FEE CEASE
      HEIGHTS CORRECTION CENTER,
10    AIRWAY HEIGHTS MEDICAL
      FACILITY, JAMES KEY, PA.C
11    JUSTINE SASSONE, DR. STEVEN
      HAMMOND, PA.C PATRICK
12    PETERSON, GEORGE LEE, ARNP
      CASH, C/O TAMMI FURGUSON,
13    C/O MOORE, RHIT JENNI THRALL,
      and DR. KEN SOWYER
14
                               Defendants.
15

16        BEFORE THE COURT is Plaintiff Steven Guy Welty’s Motion to

17   Voluntarily Dismiss Complaint pursuant to Fed. R. Civ. P. 41(a), ECF No. 15.

18   Defendants have not been served in this action. Accordingly, IT IS ORDERED

19   Plaintiff's Motion is GRANTED and the Complaint is DISMISSED WITHOUT

20   PREJUDICE.


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE --1
       Case 2:20-cv-00196-TOR      ECF No. 17    filed 07/10/20   PageID.102 Page 2 of 2




 1         Plaintiff also requests that collection of the remaining balance of the filing fee

 2   be waived. For good cause shown, IT IS ORDERED that Plaintiff's construed

 3   Motion to Waive Collection of the Filing Fee, ECF No. 16, is GRANTED and the

 4   institution having custody of Mr. Welty shall cease collection of the filing fee in this

 5   action, cause number 2:20-CV-0196-TOR.

 6         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 7   enter judgment of dismissal without prejudice, provide a copy to Plaintiff and close

 8   the file. The Clerk of Court is further directed to provide a copy of this Order to the

 9   Department of Corrections, Attn: LFO/COS UNIT to forward to the appropriate

10   agency having custody of Plaintiff. The Clerk of Court also shall provide a copy of

11   this Order to the Financial Administrator for the United States District Court, Eastern

12   District of Washington.

13         DATED July 10, 2020.

14

15                                    THOMAS O. RICE
                               Chief United States District Judge
16

17

18

19

20


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE --2
